Order entered July 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00640-CR

                         QUINCY NATHANIEL JONES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F16-45744-Y

                                            ORDER
       We REINSTATE the appeal.

       In response to the Court’s June 6, 2019 order, the trial court has filed findings of fact and

conclusions of law on appellant’s motion to suppress. Accordingly, we ORDER appellant to file

his brief within THIRTY DAYS of the date of this order.




                                                      /s/    LANA MYERS
                                                             JUSTICE